Citation Nr: 1712148	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the nasopharynx, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1970.  He served in the Republic of Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not afforded a VA examination in conjunction with the initial adjudication of his claim.  In light of the receipt of a positive nexus opinion from his private physician, the December 2015 Board remand determined that a VA examination was triggered, even though the private physician did not provide a supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

The AOJ arranged an examination and review as directed, and the examiner rendered a positive nexus opinion.  See 03/11/2016 VBMS-Medical Treatment-Government Facility-C&P Oncology.  The examiner opined that there was at least a 50-percent probability that the Veteran's nasopharynx cancer was caused by his presumed exposure to a herbicide agent in RVN.  The examiner noted that the "p16 positivity suggests that Agent Orange may have contributed to the susceptibility of HPV infection that also increases the likelihood of this cancer."  Id., at 4.

The AOJ, however, continued the deny the claim on the basis that the examiner's opinion was tentative or speculative in nature because he noted the p16 positivity indicated that Agent Orange "may have" contributed, etc.  See 04/19/2016 VBMS-Supplemental Statement of the Case (SSOC).  While that it is the case, as reflected in the examination report, the Board notes that, initially, the examiner did in fact opine that there was at least a 50-percent probability that the Veteran's nasopharynx cancer was caused by his presumed exposure to a herbicide agent in RVN.  In light of this ambiguity, the Board deems it best to seek clarification rather than to deny the appeal.  Further, the examiner did not mention or discuss the fact that VA, based on findings of the National Academy of Science (NAS) has determined that cancers such as nasopharynx are deemed not associated with presumed exposure to a herbicide agent; and, what facets of the Veteran's case merit an exception to the NAS's findings.  (Emphasis added)  Moreover, the 2014 Study referenced by the Veteran's private physician and the VA examiner was based on a study of Veterans who served in the Republic of Korea (ROK), not RVN.  A thorough rationale would also include comment on any potential relevance of that fact. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the March 2016 medical review and rendered the nexus opinion.  Inform the examiner that there is an apparent inconsistency between a 50-percent probability and "may have."  The latter is deemed tentative or speculative.

Also Inform the examiner that the NAS has determined that cancers of the respiratory system other than of the lung, bronchus, larynx, or trachea are deemed not associated with presumed herbicide agent exposure.  Ask the examiner to provide a rationale as to why-in the examiner's opinion, and exception is warranted for the Veteran's nasopharynx cancer.  The examiner should also discuss whether the fact that the referenced 2014 Study involved Veterans who served in ROK rather than RVN is significant.

In the event the examiner who conducted the March 2016 medical review is no longer available, send the file to an equally qualified examiner.
2.  After completion of all of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




